           Case 3:20-cv-00073-RCJ-WGC Document 15 Filed 01/25/21 Page 1 of 1




 1

 2

 3                            UNITED STATES DISTRICT COURT
 4                                    DISTRICT OF NEVADA
 5    JOHNNY A. MARQUEZ,                                     Case No. 3:20-cv-00073-RCJ-WGC
 6                                        Petitioner,
             v.                                                          ORDER
 7
      DWIGHT NEVEN, WARDEN, et al.,
 8
                                       Respondents.
 9

10          Good cause appearing, IT IS HEREBY ORDERED that Petitioner Johnny A. Marquez’s
11   unopposed second Motion for Extension of Time (ECF No. 14) is GRANTED. Marquez has until
12   March 11, 2021, to file a second amended petition for writ of habeas corpus.
13          DATED this 25th day of January, 2021.
14

15
                                                            ROBERT C. JONES
16                                                          UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26

27

28

                                                        1
